Name: Decision of the EEA Joint Committee No 72/97 of 4 October 1997 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  environmental policy;  European construction
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/45 DECISION OF THE EEA JOINT COMMITTEE No 72/97 of 4 October 1997 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 50/97 (1); Whereas Commission Decision 94/721/EC of 21 October 1994 adapting, pursuant to Article 42(3), Annexes II, III and IV to Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community (2) is to be incorporated into the Agreement; Whereas Commission Decision 96/660/EC of 14 November 1996 adapting, pursuant to Article 42(3), Annex II, to Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 32c (Council Regulation (EEC) No 259/93) in Annex XX to the Agreement: , as amended by:  394 D 0721: Commission Decision 94/721/EC of 21 October 1994 (OJ L 288, 9.11.1994, p. 36),  396 D 0660: Commission Decision 96/660/EC of 14 November 1996 (OJ L 304, 27.11.1996, p. 15). Article 2 The texts of Decisions 94/721/EC and 96/660/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 October 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) Not yet published in the Official Journal. (2) OJ L 288, 9. 11. 1994, p. 36. (3) OJ L 304, 27. 11. 1996, p. 15.